Mr. Justice Thompson delivered the opinion of the court. 2. Appeal and error, § 1506*-—when improper answer on cross-examination is not reversible error. Where part of the answer to a question on cross-examination by defendant was uncalled for, held, on a motion by defendant’s counsel to exclude the evidence, that there was no reversible error when the uncalled for part was read in connection with the preceding evidence of the witness. 3. Damages, § 238*—what objection cannot be first raised on appeal. An objection that certain hospital expenses, in an action to recover damages for personal injuries, were unnecessary cannot be raised for the first time on appeal. 4. Damages, § 110*—when verdict for permanent personal injuries is not excessive. A verdict for $5,250 held not excessive, where there was no contention plaintiff was not seriously injured, that he suffered much pain, and was still more or less of a cripple, and even defendant’s experts did not testify he was not permanently injured.